ORDER

PER CURIAM.
Gavin Perry and Lynne Shields (collectively “Buyers”) appeal from the trial court’s grant of summary judgment in favor of Paul and Frances Svendsen (collectively “Sellers”) in a breach of contract suit. Buyers argue that the trial court erred in holding a hearing on Sellers’ summary judgment motion before the time for response had expired. Buyers also challenge the grant of summary judgment claiming that genuine issues of material fact exist regarding the fraudulent misrepresentation claim. Finally, Buyers allege the trial court erred in granting Sellers’ motion for summary judgment in that Sellers failed to establish that there were no genuine issues of material fact or that they were entitled to judgment as matter of law on this claim. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).